                       Case 4:20-cr-00302-BRW Document 40 Filed 10/27/20 Page 1 of 1
AO 442 (Rev. 01/09) Arrest Warrant


                                                                                                              U.1:1e.;gRT
                                       UNITED STATES DISTRICT COURT                                       EASTERN DISTRICT ARKANSAS
                                                    Eastern District of Arkansas
                                                                                                                   OCT 2 7 2020

                  United States of America
                                                                                                    ::,e        W. McC~CLERK
                                                                                                                                           PCLERK

                                V.                                           Case No.: 4:20CR00302-03 BRW

                    Deborah Gail Terry
                           Defendant
                                                                                                           rn
                                                                                                           DI
                                                                                                           ~!= g
                                                                                                                         I      ::.·
                                                                                                           •CJ>          ....   e

To:       Any authorized law enforcement officer
                                                    ARREST WARRANT
                                                                                                           ~i
                                                                                                           ii            J.
                                                                                                                         !
                                                                                                                           I.   ~
          YOU ARE COMMANDED to arrest and bring before a United States_magistratejudge                   'f1-&t u~ces~ delay
(name ofperson to be a"ested)                                         Deborah Gall Terry                   en            m
who is accused of an offense or violation based on the following document filed with the court:                                        ~
[K]Indictment          •    Superseding Indictment      •   Information    •   Superseding Information             Ocomplaint
•     Probation Violation Petition      •    Supervised Release Violation Petition    •    Violation Notice Oorder of the Court

This offense is briefly described as follows: 21 USC 846: Conspiracy to PWID meth, 21 USC 841: PWID
methamphetamine, as further explained in the attached documents.




Date: October 9, 2020
                                                                                          Issuing officer 's signature

City and state:     Little Rock, Arkansas                                            JAMES W. MCCORMACK. CLERK
                                                                                            Printed name and title

                                                               Return

     !his warrant ~ f e d
at (city and state) ~ ~
                                     ~n (~
                          ___,('-'0-1--.a-l-!~""--=----' and the person was arrested on (date)



Date,     io~,liou                                                      DeA ~- ~J.ki~,Ji~,.,;~ It\
                                                                        WI\ G,; Co~~1t.,,£;~oMM, It'\:
